DETAILED ACTION
Applicant’s amendment, filed 10/22/2019, has been entered.
Claims 1-17 are pending.

Election/Restrictions
Applicant's election with traverse of Group I and species “II1-L1-VL-CL-VH-CH1-Fc” and “II3-L3-VH-CH1-Fc” as the specific structure of the antibody immune cell inhibitor fusion protein; PD-L1 as the specific immune cell inhibitor domain; and DLAT as the specific binding target in the reply filed on 09/27/2021 is acknowledged.  The traversal is on the ground(s) that searching of Groups I and II would not cause a serious burden.  This is not found persuasive for reasons stated in the previous Restriction Requirement, mailed 07/26/2021.
 Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
The requirement is still deemed proper and is therefore made FINAL.
With respect to the elected species of the fusion structure of “II1-L1-VL-CL-VH-CH1-Fc” and “II3-L3-VH-CH1-Fc” in Applicant’s response to Restriction, it is noted that neither the present Applicant is required to clarify the species election.  
Given that most claims depend from claim 1, claim 1 has been rejoined for examination in the interest of compact prosecution.
Claims 3, 4 and 16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention/species, there being no allowable generic or linking claim. 
Claims 1, 2, 5-15 and 17 are currently under examination as they read on an antibody immune cell inhibitor fusion protein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
In the instant case, the claims broadly encompass any antibody, wherein the instant specification does not describe representative examples to support the full scope of the claim because the instant specification failed to disclose reprehensive number of species falling within the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the claimed antibody. 
Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).
A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 
The size of the claimed antibody genus comprise substantial variations as one of skill in the art is well aware of the high level of polymorphism and complex nature of immunoglobulins.  Schroeder et al. taught that through somatic variation, combinatorial rearrangement of individual gene segments and combinatorial association between different L and H chains, the repertoire of antibody diversity can have greater than 1016 different J Allergy Clin Immunol 2010, 125:S41-S52).  Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of antibody broadly encompassed by the claimed invention.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, 5-12, 14, 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bedi et al. (US Patent 8,993,524 B2; reference of record; see entire document).
Applicant’s election of DLAT as the antigen that the antibody binds is noted.  Given the availability of the prior art in 103, Bedi is applicable as prior art under 102.  Therefore, the rejection is set forth.
Bedi et al. disclosed a fusion protein comprising an antibody fused to an immunomodulatory domain wherein the antibody binds to CD20, for example, and the immunomodulatory domain includes a sequence form PD-L1 (see Summary of the Invention).  The prior art antibody would have structures comprising VL-CL-II and VH-CH1-Fc-II with II being an immunomodulatory domain or absent; or +/- a linker.  Furthermore, Bedi taught a linker (see column 34, line 25)  Under the broadest reasonable interpretation and in view of the definition recited in claim 5, the anti-CD20 antibody is an autoantibody because CD20 is a self-protein and therefore would facilitate an immune response to a self-tissue.  Moreover, given that Bedi’s antibody fusion protein comprises PD-L1 domain, it would inhibit or diminish activation of an immune effector cell when bound to the antigen at the site of an ongoing disease process.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims are rejected under 35 U.S.C. 103 as being unpatentable over Gershwin et al. (US2004/0221327A1) in view of Bedi et al. (US Patent 8,993,524 B2) and Block et al. (U.S. Patent 4,931,385).
Gershwin taught an antibody that binds pyruvate dehydrogenase complex component 2 (PDC-E2) which is another name for DLAT (paragraphs 0004-0009).  Under the broadest reasonable interpretation, the anti-DLAT antibody is an autoantibody as it binds to DLAT, the same antigen that that autoantibodies bind.  Moreover, Gershwin taught a fusion protein comprising the antibody and linker and a polypeptide that may be a therapeutic agent such as a toxin, growth factor or other regulatory protein (paragraph 0249).  Gershwin did not teach the polypeptide to be an immune cell inhibitor domain, e.g., PD-1.  However, it would have been obvious to one of ordinary skill in the art to make a fusion protein comprising a PD-1 domain in view of the teachings by Bedi et al. as discussed above (see supra).  Given that the anti-DLAT antibody is associated with primary biliary cirrhosis, an autoimmune disease as taught by Gershwin (paragraph 0004) and that fusion protein comprising PD-1 domain is useful in autoimmune therapeutics as taught by Bedi (column 6 lines 33-39); one of ordinary skill in the art would have been motivated to combine the teachings and make a fusion protein comprising an anti-DLAT antibody and PD-1 domain.  
Furthermore, it would have been obvious to one of ordinary skill in the art to place the antibody in a kit because kits containing antibodies for diagnostic or immunodetection purposes were a common practice in the pertinent art before the effective filing date of the claimed invention.  For example, Block et al. taught a home diagnostic kit comprising antibody 
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Allowable Subject Matter
Claim 13, to the extent of elected species, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        December 2, 2021